DETAILED ACTION
1.          Claims 21-40 have been examined and are pending.

Response to Amendment
2.          In response to the amendments received in the Office on 10/22/2021, the Office acknowledges the current status of the claims: claims 21, 22, 24, 25, 27-29, 34-36, and 40 have been amended, and no new matter appears to be added.
3.          Examiner contacted Applicant via telephonic voicemail message on January 10, 2022 for the purpose of continued discussion of relevant prior art before the mailing of the attached rejection. No response had been received at the time of mailing.

Terminal Disclaimer
4.          The terminal disclaimer filed on 10/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,609,681 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
5.      The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


6.          Claims 29-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, Claim 29 recites “generating, by the user device and based on the determined conditions, a requested schedule for uplink and downlink orthogonal frequency-division multiplexing (OFDM) symbols for communicating with the base station over the wireless connection” and “transmitting, to the base station, a request to communicate with the base station using the generated requested schedule”, and is not described in the specification. Examiner was unable to find any portion within the originally-filed disclosure. For example, the following citations are considered the most relevant:
[0040] In this example, the user device 102 transmits, to the base station 104, a resource configuration request 206. For example, the resource configuration request 206 may be transmitted over a channel of the wireless connection 106, such as a PUCCH or a PRACH. The resource configuration request 206 may include a schedule, based on context such as a duration of time or a presence at a location, during which the user device 102 requests to communicate according to the requested resource configuration. For example, the resource configuration request 206 may provide a requested schedule for communicating with a short cyclic prefix or a long cyclic prefix.

[0048] The resource configuration request 206 may include a requested numerology identifying a subcarrier spacing for the wireless connection 106. As illustrated, resources within a portion 408 of the frequency bandwidth 402, which includes a portion or all resources allocated to the user device 102, span a wider frequency bandwidth 410 than the frequency bandwidth 406 of the standard resource. This represents an increase of subcarrier spacing for communication resources allocated to the wireless connection 106. However, a resource, such as a resource block, may instead have a reduced quantity of subcarriers within the resource to achieve an increased subcarrier spacing without spanning a wider frequency bandwidth.

[0054] FIG. 6 illustrates other example configurations of a set 600 of resources available for communication between the user device 102 and the base station 104. The set 600 may be included in the resource configuration request 206 indicating a request to select a mini-slot configuration. The set 600 includes resources 602, 604, and 606 that include OFDM symbols. For example, the resources 602, 604, and 606 may be a data frame, a subframe, a slot, or a subcarrier. As shown in FIG. 6, the resource 604 in this example includes OFDM symbols 608, 610, 612, 614, 616, 618, and 620.

[0055] A resource configuration request 206 that includes a mini-slot configuration request may specify one or more of a quantity of OFDM symbols in a mini-slot, a time-location of the mini-slot within a slot including the mini-slot, or a schedule for uplink and downlink OFDM symbols within the mini-slot. For example, the mini-slot configuration request may identify a portion 622 as the mini-slot, which includes four OFDM symbols 612 through 618. The mini-slot has a timing offset 624 of two OFDM symbols from a beginning boundary of a slot of the resource 604 that includes the mini-slot, or in which the mini-slot is implemented, and a timing offset 626 of one OFDM symbol from an ending boundary of the slot. In other implementations, the portion 622 may be offset or indexed from only one boundary of the slot of the resource 604.

[0056] The user device 102 may request a mini-slot configuration to avoid a conflict with a communication via another wireless connection of the user device 102. For example, the user device 102 may receive a schedule for communicating via an LTE-based wireless connection. The user device 102 may attempt to avoid conflicting transmissions over both wireless networks to avoid double-scheduling a single transmission chain or exceeding a specific absorption rate (SAR) limit for emitted transmission radiation. Additionally or alternatively, the user device 102 may request a mini-slot configuration to reduce power consumption or reduce heat generation at the user device 102.
 
[0058] The resource configuration request 206 can define a schedule for uplink and downlink OFDM symbols, or may choose from available schedules for uplink and downlink OFDM symbols. Further, the resource configuration request 206 may request the schedule for all resources of the wireless connection 106, individual channels of the wireless connection 106, or individual resource blocks of the wireless connection. Here, an example schedule 722 includes five downlink OFDM symbols and two uplink OFDM symbols. This schedule may be determined based on one or more of a requested quantity of uplink OFDM symbols, a requested quantity of downlink OFDM symbols, or a requested time-location of one or both of uplink or downlink OFDM symbols. Another schedule 724 includes two downlink OFDM symbols and five uplink OFDM symbols and yet another schedule 726 includes seven downlink OFDM symbols and no uplink OFDM symbols (e.g., for higher downlink throughput).

[0059] The user device 102 may request the schedule for uplink and downlink OFDM symbols based on another wireless connection between the user device 102 and another device or provider. For example, the user device 102 may transmit request in an effort to avoid simultaneous or conflicting transmissions. Additionally or alternatively, the user device 102 may request the schedule for uplink and downlink OFDM symbols based on an amount of data expected to be transmitted or received via the wireless network, based on conditions at the user device 102. For example, the user device 102 may request the schedule 726 when streaming a video over the wireless connection 106. The user device 102 may instead request the schedule 724 when gaming over the wireless connection 106.

[0064] At operation 804, the user device selects a numerology configuration of resources of the wireless connection for communicating with the base station. The selecting is based on the determined conditions. For example, the user device 102 selects the numerology configuration based on detecting a Doppler effect, phase noise, or a delay spread of the wireless connection at the user device 102.

[0065] At operation 806, the user device transmits, to the base station, a request to communicate based on the selected numerology configuration. For example, the user device 102 identifies the selected numerology configuration within the resource configuration request 206 that is transmitted to the base station 104. The selected numerology configuration may include one or both of subcarrier spacing or a length of a cyclic prefix for resources of the wireless connection 106.

[0066] At optional operation 808, the user device receives, from the base station, a resource grant allocating resources for communicating with the base station over the wireless connection. The resource grant allocates the resources based on the selected numerology. For example, the user device 102 receives the resource grant 208 identifying resources for communicating over the wireless connection 106 and identifying a numerology configuration for the identified resources.

In each of these portions, the originally-filed disclosure only describes the user device selecting a numerology configuration, not creating or generating “a requested schedule”.
            Claims 30-40, dependent upon claim 29, do not satisfy the deficiencies of the rejected base claim and are also rejected.

Claim Rejections - 35 USC § 103
7.          The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.          Claims 21, 22, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2018/0343153 A1 to Zhang et al. (hereinafter “Zhang”) in view of United States Patent Application Publication 2019/0268920 A1 to Falahati et al. (hereinafter “Falahati”).
            Regarding Claim 21, Zhang discloses a method performed by a user device to implement a user device-initiated request for resource configuration (Zhang: [0035], [0118], and [0125] – corresponds to user-initiated request for resource configuration via a numerology, each numerology comprising at least a sub-carrier spacing a transmission time interval (TTI), cyclic prefix (CP), and a number of symbols per TTI.), the method comprising: 
     determining a wireless connection environmental condition related to transmissions received from a base station over a wireless connection (Zhang: [0125] – a user equipment (UE) may request another numerology configuration based on a determination of an event, such as a detected condition related to a change of 
     selecting, based on the determined wireless connection environmental condition, a…configuration (Zhang: [0065-0066] with Table 8c – depending on the requirements of delay spread, Doppler effects, and phase noise effects, one or more numerologies can be requested/chosen/selected. See also [0032-0035] – configurations are interpreted to correspond to a numerology request comprising at least a number of OFDM symbols that include an offset, or spacing. See also [0038-0051] describing the scalable numerologies comprising a TTI which includes a number of OFDM symbols, either a minimum or a maximum number of symbols.);
     transmitting, to the base station, a request to communicate with the base station using a selected configuration (Zhang: [0125] – a user equipment (UE) may request another numerology configuration based on a determination of an event, such as a detected condition related to a change of service, channel quality or traffic. See also [0125] – base station (BS) sends an indication for resource allocation based on the requested numerology. See also [0103-0104] – allocation of resources is implicit to the act of signaling downlink (DL) and uplink (UL) allotments according to a numerology configuration. See also [0038-0052] with Table 1, the table describing a numerology configuration comprising at least the TTI and the number of OFDM symbols. See also [0073-0079] describing the varying TTI (or re-arrangement of the OFDM symbols therein) may be selected according to environmental conditions.).
            Although Zhang discloses numerologies having configurations comprising a plurality of symbols, Zhang does not expressly disclose a mini-slot configuration 
            However, this concept is not new or novel in the presence of Falahati. Falahati is similarly concerned with acquiring resource configurations for wireless communications (Falahati: [0004-0005]). Falahati discloses a mini-slot configuration identified by orthogonal frequency division multiplexing (OFDM) symbols of at least one mini-slot (Falahati: [0048] – mini-slot defined as a resource structure pertaining to a specific numerology, wherein the structure comprises a plurality of symbols. See also [0055] defining the signaling as OFDMA, suggesting the time/frequency symbols are orthogonal.), and a quantity of the OFDM symbols being less than a quantity of OFDM symbols for one slot (Falahati: [0048] – “A mini-slot may comprise a number of symbols (which may in particular be configurable or configured) smaller than the number of symbols of a slot, in particular 1, 2, 3 or 4 symbols.”).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Zhang in view of Falahati to determine mini-slot configurations for the reasons of allowing efficient control signaling when handling scheduling requests (Falahati: [0004]).
            Regarding Claim 22, the combination of Zhang and Falahati discloses the method as recited in claim 21, wherein Falahati further discloses the selecting the mini-slot configuration comprises: 
     selecting a requested schedule of the OFDM symbols of the at least one mini-slot (Falahati: [0019-0021], [0055], and [0079] – user requests schedule of symbols (or 
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Zhang in view of Falahati to determine mini-slot configurations for the reasons of allowing efficient control signaling when handling scheduling requests (Falahati: [0004]).
            Regarding Claim 25, Zhang discloses the method as recited in claim 21, further comprising:
     receiving, from the base station, a resource grant allocating resources of the wireless connection for communicating with the base station the resources of the wireless connection being based on the selected mini-slot configuration (Zhang: [0125] – base station (BS) sends an indication for resource allocation based on the requested numerology. See also [0103-0104] – allocation of resources through grant is implicit to the act of signaling downlink (DL) and uplink (UL) allotments according to a numerology configuration. See also [0038-0052] with Table 1, the table describing a numerology configuration comprising at least the TTI and the number of OFDM symbols. See also [0073-0079] describing the varying TTI (or re-arrangement of the OFDM symbols therein) may be selected according to environmental conditions. Falahati: [0048] – mini-slot defined as a resource structure pertaining to a specific numerology, wherein the structure comprises a plurality of symbols. See also [0055] defining the signaling as OFDMA, suggesting the time/frequency symbols are orthogonal.).


            Claim 28, directed to an apparatus embodiment of claim 21, recites similar features as claim and is therefore rejected upon the same grounds as claim 21. Please see above rejection of claim 21. Zhang further discloses the user equipment apparatus including a processor, transceiver, and computer-readable medium in at least Figure 4 with [0022] and [0153].
            
9.        Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhang and Falahati, and further in view of United States Patent Application Publication 2018/0367255 A1 to Jeon et al. (hereinafter “Jeon”).
            Regarding Claim 23, the combination of Zhang and Falahati discloses the method as recited in claim 21, but does not explicitly disclose wherein the selecting the mini-slot configuration comprises selecting a timing offset of the at least one mini-slot relative to a boundary of a slot that includes at least one portion of the at least one mini-slot.
            However, selecting a timing offset of the at least one mini-slot relative to a boundary of a slot that includes at least one portion of the at least one mini-slot cannot be considered new or novel in the presence of Jeon. Jeon is also concerned with resource allocation through a numerology in New Radio (Jeon: [0141-0143]). Jeon selecting a timing offset of the at least one mini-slot relative to a boundary of a slot that includes at least one portion of the at least one mini-slot (Jeon: [0141-0143] and [0219] – corresponds to receiving an RRC message (from a base station) comprising a mini-slot number, or a timing offset. See also [0223].).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the selection process at the user equipment of the combination in view of the selection process of Jeon to include as one of the selection parameters a timing offset of at least one mini-slot relative to a boundary of a slot that includes at least one portion of the at least one mini-slot for the reasons of identifying uplink resources for improved timing.
            Regarding Claim 24, the combination of Zhang, Falahati, and Jeon discloses the method as recited in claim 23, wherein Jeon further discloses the selecting the timing offset comprises:
     selecting the timing offset such that a conflict with a communication via another wireless connection of the computing device is avoided (Jeon: [0223-0228] – corresponds to receiving a timing offset as one of the parameters for resource configuration, and in addition to other parameters, acts to avoid collisions in uplink transmissions.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the parameters for resource configuration of the combination in view of the parameter set of Jeon to include, as one of the parameters, a timing offset for the reasons of identifying uplink resources for improved timing.

10.         Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhang and Falahati, and further in view of United States Patent Application Publication 2018/0206246 A1 to Zhang et al. (hereinafter “Zhang2”).
            Regarding Claim 26, the combination Zhang and Falahati discloses the method as recited in claim 25, wherein the resource grant indicates a grant (Zhang: [0125] – base station (BS) sends an indication for resource allocation based on the requested numerology. See also [0103-0104] – allocation of resources through grant is implicit to the act of signaling downlink (DL) and uplink (UL) allotments according to a numerology configuration. See also [0038-0052] with Table 1, the table describing a numerology configuration comprising at least the TTI and the number of OFDM symbols. See also [0073-0079] describing the varying TTI (or re-arrangement of the OFDM symbols therein) may be selected according to environmental conditions.), but does not explicitly disclose rejection of the selected mini-slot configuration.
            However, Zhang2 discloses a rejection of the selected mini-slot configuration (Zhang: [0031] – a UE resource request (via numerology/mini-slot configuration) may be rejected at an access point.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the resource allotment of the combination in view of the resource allocation of Zhang2 to reject a requested configuration for the reasons of avoiding conflicting traffic conditions.

27 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhang and Falahati, and further in view of Zhang2 and Jeon.
            Regarding Claim 27, the combination of Zhang and Falahati discloses the method as recited in claim 25, but does not expressly disclose receiving the resource grant comprises: receiving the resource grant via at least one of: a radio resource control message, a medium access control message, or a downlink control information message.
            Zhang2 further discloses receiving the resource grant comprises:
     receiving the resource grant via one or more of a radio resource control message (Zhang2: [0006]) or a downlink control information message (Zhang2: [0010]).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the resource grant of the combination in view of the resource grant of Zhang2 to reject a requested configuration for the reasons of avoiding conflicting traffic conditions.
            The combination does not expressly disclose MAC signaling.
           However, Jeon discloses grant-type resource signaling using MAC messages (Jeon: [0229-0231], [0261], and [0277-0278]).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination in view of the signaling of Jeon to transmit and receive via MAC messages for the reasons of communicating with multiple base stations.

s 29-32 and 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Falahati in view of United States Patent Application Publication 2019/0342902 A1 to Wu et al. (hereinafter “Wu”).
            Regarding Claim 29, Falahati discloses a method performed by a user device to implement a user device-initiated request for wireless resources (Falahati: [0004] – corresponds to a user-initiated scheduling request for uplink resources.), the method comprising:
     determining, by the user device, conditions related to communicating with a base station over a wireless connection (Falahati: [0025-0026] – corresponds to determining network conditions and communication capabilities for UE and BS communications. See also [0111] describing operational conditions that are determined for at least uplink communications.);
     generating, by the user device and based on the determined conditions, a requested schedule for uplink and downlink orthogonal frequency-division multiplexing (OFDM) symbols for communicating with the base station over the wireless connection (Falahati: [0019-0021], [0055], and [0079] – user requests schedule of symbols (or range of symbols), based on OFDM signaling, for at least uplink resources. See also [0111] describing operational conditions that are determined for at least uplink communications.); and 
     receiving, from the base station, a resource grant based on the requested schedule (Falahati: [0043-0044] and [0105] – corresponds to granting a resource (i.e., PUCCH) according to the requested schedule.).

            However, Wu discloses transmitting, to a base station, a request to communicate with the base station using a generated requested schedule (Wu: [0055-0057] and [0072-0077] – corresponds to requesting, from a user equipment to a network, a request for resources, the resources/channels include a predetermined numerology configuration. See also [0032-0034] and [0083-0084].).
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Falahati in view of Wu to transmit to a base station, a request to communicate with the base station using a generated requested schedule for the reasons of reducing signaling overhead in requesting resources (Wu: [0005]).	
             Regarding Claim 30, the combination of Falahati and Wu discloses the method as recited in claim 29, wherein Falahati further discloses the determining the conditions comprises:
     determining an amount of data to be transmitted to the base station (Falahati: [0052] – corresponds to the operation of the system identifies an amount of data to transmitted/received.).
            Regarding Claim 31, the combination of Falahati and Wu discloses the method as recited in claim 29, wherein Falahati further discloses the determining the conditions comprises:
     determining another schedule of another wireless connection of the user device (Falahati: [0011], [0098], [0103] – configuring corresponds to one or more of switching on or off a behavior via configuration, dynamic scheduling of configurations, or a selection of different configurations performed by a radio network node.).
            Regarding Claim 32, the combination of Falahati and Wu discloses the method as recited in claim 29, wherein Falahati further discloses the determining the conditions comprises:
     determining one or more of a time (Falahati: [0005] – interpreted to correspond to a requested time resource.) or a location of the user device (Falahati: [0052] – corresponds to information related to location of the user device.).
            Regarding Claim 34, the combination of Falahati and Wu discloses the method as recited in claim 29, wherein Wu further discloses the generating the requested schedule comprises:
     generating the requested schedule based further on at least one of a requested quantity of the uplink OFDM symbols or a quantity of the downlink OFDM symbols (Wu: [0005] and [0034-0036] – corresponds to a numerology comprising a plurality of symbols for at least requesting an uplink resource.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Falahati in view of Wu to generate the requested schedule based on a number of OFDM symbols for the reasons of reducing signaling overhead in requesting resources (Wu: [0005]).
Regarding Claim 35, the combination of Falahati and Wu discloses the method as recited in claim 29, wherein Wu further discloses the generating the requested schedule comprises:
     generating the requested schedule based further on at least one of: a time-location of the uplink OFDM symbols or a time-location of the downlink OFDM symbols (Wu: [0005] and [0034-0036] – corresponds to a TTI linked to a plurality of symbols for at least requesting an uplink resource.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Falahati in view of Wu to generate the requested schedule based on time locations of symbols for the reasons of reducing signaling overhead in requesting resources (Wu: [0005]). 
            Regarding Claim 36, the combination of Falahati and Wu discloses the method as recited in claim 29, wherein Falahati further discloses the receiving the resource grant comprises:
      receiving an indication confirming or rejecting the schedule or one or more portions of the schedule (Falahati: [0011], [0098], [0103] – configuring corresponds to one or more of switching on or off a behavior via configuration, dynamic scheduling of configurations, or a selection of different configurations performed by a radio network node. See also [0043] and [0106] for ACK/NACK signaling.).
            Regarding Claim 37, the combination of Falahati and Wu discloses the method as recited in claim 36, wherein Falahati further discloses the receiving the indication comprises:
     receiving a confirmation of a first portion of the schedule and a rejection of a second portion of the schedule (Falahati: [0048] and [0053-0054] – by selecting a numerology (slot, mini-slot, subcarrier spacing), one or more symbols may be selected. A “rejection” is confirmation of not selecting said numerology. See also [0043] and [0106] for ACK/NACK signaling.).
            Regarding Claim 38, the combination of Falahati and Wu discloses the method as recited in claim 29, wherein Falahati further discloses the generating the requested schedule comprises:
     selecting the schedule from a plurality of available schedules (Falahati: [0048] and [0053-0054] – by selecting a numerology (slot, mini-slot, subcarrier spacing), one or more symbols may be selected.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the generated schedule of Wu in view of Falahati to select a schedule for the reasons of allowing efficient control signaling when handling scheduling requests (Falahati: [0004]).
            Regarding Claim 39, the combination of Falahati and Wu discloses the method as recited in claim 29, wherein Falahati further discloses the generating the requested schedule comprises:
     generating the requested schedule for all resources of the wireless connection (Falahati: [0093] – corresponds to all carriers of a carrier aggregation, or [0048] and [0053-0054] – by selecting a numerology (slot, mini-slot, subcarrier spacing), one or more symbols may be selected.).

            Regarding Claim 40, the combination of Falahati and Wu discloses the method as recited in claim 29, wherein Falahati further discloses the generating the requested schedule comprises:
     generating the requested schedule for one or more of individual channels of the wireless connection (Falahati: [0018], [0068], [0086] – corresponds to a scheduled request linked to a group of channels.), or individual resource blocks of the wireless connection (Falahati: [0020] – corresponds to a plurality of time/frequency resources (of a scheduled request) comprising a plurality of resource blocks.). 
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the generated schedule of Wu in view of Falahati to select a schedule for the reasons of allowing efficient control signaling when handling scheduling requests (Falahati: [0004]).

13.         Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Falahati and Wu, and further in view of Zhang.
            Regarding Claim 33, the combination of Falahati and Wu discloses the method as recited in claim 29, but does not expressly disclose determining a wireless connection environmental condition related to transmissions received from the base station over the wireless connection.
determining a wireless connection environmental condition related to transmissions received from the base station over the wireless connection (Zhang: [0065-0066] with Table 8c – depending on the requirements of delay spread, Doppler effects, and phase noise effects, one or more numerologies can be requested/chosen/selected. See also [0032-0035] – mini-slot configurations are interpreted to correspond to a numerology request comprising at least a number of OFDM symbols that include an offset, or spacing. See also [0038-0051] describing the scalable numerologies comprising a TTI which includes a number of OFDM symbols, either a minimum or a maximum number of symbols.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the scheduling process of the combination in view of Zhang to determine a wireless connection environmental condition related to transmissions received from the base station over the wireless connection for the reasons of flexibly accommodating different requirements of multiple use devices, such as URLLC-enabled user devices.

Conclusion
14.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

15.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2020/0267753 A1 to Adjakple et al. at [0329-0331];
US PGPub 2020/0022160 A1 to Zou et al. at Abstract, and claims 12 and 25;
US PGPub 2019/0174513 A1 to Loehr et al. at [0266], [0281], [0288], [0300]; and
US PGPub 2018/0310308 A1 to Loehr et al. at [0009] and [0103].

16.         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        January 18, 2022